SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1322
KA 14-00476
PRESENT: SCUDDER, P.J., SMITH, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JEFFREY WILLIAMS, DEFENDANT-APPELLANT.


JASON J. BOWMAN, ONTARIO, FOR DEFENDANT-APPELLANT.

RICHARD M. HEALY, DISTRICT ATTORNEY, LYONS (BRUCE A. ROSEKRANS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Wayne County Court (John B.
Nesbitt, J.), rendered February 13, 2014. The judgment convicted
defendant, upon his plea of guilty, of driving while intoxicated, a
misdemeanor.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon his plea of guilty, of driving while intoxicated as a misdemeanor
(Vehicle and Traffic Law §§ 1192 [3]; 1193 [1] [b] [i]). We reject
defendant’s contention that County Court erred in refusing to suppress
his statements to the arresting officer. The officer’s initial
questioning of defendant was investigatory in nature (see People v
Tieman, 132 AD3d 703, 703-704; People v Allen, 15 AD3d 933, 934, lv
denied 4 NY3d 883), and “he was not, as a matter of law, in custody at
this time for purposes of the need to give Miranda warnings” (People v
Bennett, 70 NY2d 891, 894; see People v Fong, 233 AD2d 115, 115-116,
lv denied 89 NY2d 942).




Entered:    December 23, 2015                      Frances E. Cafarell
                                                   Clerk of the Court